Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.
 
REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 19, 20, 28 and 29 are allowed, renumbered to claims 1-4, respectively.

The following is an examiner’s statement of reasons for allowance:

Zhu et al. (US 2020/0344843 A1) discloses a relay node processing a radio resource control (RRC) message (Abstract, paragraph 7, method for a relay node (RN) to process RRC message), the relay node comprising: 
a controller (paragraph 78, Fig. 4, processor) configuring one of a signaling radio bearer and a higher layer protocol connection with a donor base station (paragraph 76 and Fig. 3, RN with application protocol (S1-AP) and SCTP layer (higher layer) and MAC and PHY layer (signaling radio bearer) with a donor base station); 
a receiver (paragraph 80, communication interface or transceiver) receiving a RRC message transmitted from a UE (paragraphs 7 and 90, first node transmits RRC message of a terminal to a second node, such that the RRC message is transmitted from the terminal (UE) to the first node); and 
a transmitter (paragraph 80, communication interface or transceiver) transmitting the RRC message to one of the donor base station and another relay node using one of the signaling radio bearer and the higher layer protocol (paragraphs 7 and 90, the RRC message is sent to a second node via a protocol layer, wherein the second node is an RN), 
wherein the controller selects the another relay node based on system information transmitted by the donor base station or the another relay node and transmits the RRC message directly to the another relay node (paragraphs 191-193, connection is established between eh first node and the second node based on system information transmitted from the second node to the first node, such that the second node is selected based on the established connection and configuration from the system information), 
wherein the RRC message is transmitted to the donor base station by using the higher layer protocol through a backhaul radio link control (RLC) channel selected (paragraph 117, “The RB may be mapped to one RLC channel in a one-to-one manner, and/or the RLC channel, the RLC bearer, and the logical channel are mapped in a one-to-one manner. The RLC channel is a channel between the RLC layer and an upper-layer protocol layer”; paragraph 72, “an RN may also be referred to as an integrated access and backhaul (IAB) node”, such that the RLC channel is a backhaul RLC).
Zhu further discloses radio bearer may be mapped to a RLC channel in a one-to-one manner, wherein RLC channel is a channel between the RLC layer and an upper-layer protocol layer. The RB corresponds to configurations of a higher-layer (for example, the PDCP layer) part and a lower-layer (for example, the RLC layer and the MAC layer) part. The RLC bearer is a configuration of a lower-layer part corresponding to the RB, and specifically includes configurations of an RLC layer entity and a MAC logical channel (paragraph 117).

Han et al. (US 2019/0090257 A1) discloses a core network control plane may notify a RAN network element and/or a terminal of preset QoS mapping relationship in a process such as initial context setup (paragraph 288).

Majmundar et al. (US 2019/0215055 A1) discloses a relay distributed unit (DU) configured to process RRC messages, wherein the relay DU communicates with a donor DU via backhaul links, and is configured to receive from a UE, an RRC message, and to transmit the RRC message to a donor DU via backhaul link

Prior arts of record disclose communications of RRC message between UE and network via a relay and mapping channels based on quality.

Regarding claims 19 and 28, prior arts of record fail to disclose “the RLC channel is selected based on backhaul RLC channel mapping information, and wherein the backhaul RLC channel mapping information includes backhaul RLC channel mapping information for each control plane traffic type and is received in a UE context setup message of the UE”, as recited in claim 28, and similarly recited in claim 19, in combination with other claimed limitations.

Dependent claims 20 and 29 are allowable based on their dependency on independent claims 19 and 28, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645